| iSAUNDERS, Judge,
dissenting and would vote to grant a rehearing for the following reasons:
“In his application for rehearing, Mr. Joseph, again represented by attorney Leon Roy, III, states that plaintiff was not given a copy of his file when he discharged attorney Glenda August, Esq., in August 1990. Rather, it is stated that Mr. Joseph was given only a newspaper article reflecting the date on which his accident occurred. Because Mr. Joseph was unable to receive his entire file from Ms. August until approximately August 3, 1993, according to the application, neither Mr. Joseph nor Mr. Leon Roy, Esq., were in a position to ascertain whether Mr. Joseph had a claim for SEB benefits. In light of these assertions, the application for rehearing suggests that the original opinion may have been too harsh in questioning Mr. Roy’s fulfillment of his obligations to his client.
[ 2“The application for rehearing should be granted so that counsel for Mr. Joseph may clarify this court’s appreciation of the history of his client’s case, including but not limited to: when and how plaintiff retained counsel; the nature and contents of the file with which Mr. Roy was allegedly served following its retrieval from Ms. August (and those that remained in the possession of Ms. August); the extent, if any, to which Mr. Joseph’s claim for SEB benefits was researched; the extent of counsel’s involvement in plaintiffs discovery; the reason counsel did not attend the deposition of his client; and the reason the trial court was not notified of counsel’s representation prior to the summary judgment hearing.”